Title: From Thomas Jefferson to George Jefferson, 20 September 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Monticello Sep. 20. 05.
                  
                  In writing to you for the bolting cloths I omitted to inclose the directions of the millwright (James Walker) respecting them which may perhaps have been omitted in his letter to mr Webster; as also his note of mill irons to be executed by mr Dunlap. this last I have inclosed in a note to mr Dunlap left open for your perusal, & which I will beg leave to recommend to your attention.
                  Not being able to get an exact view as yet, of the monies I may have occasion to draw on you for, & fearing that with the purchase of the coal they might go beyond the funds in your hands, I have desired mr Barnes to remit you a sum of 150. D. which I presume will cover every thing. this you will recieve about the 25th. or 26th. Accept affectionate salutations
                  
                     Th: Jefferson 
                     
                  
               